internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-138756-01 date legend taxpayer corp state state project state statute b c d dear this letter responds to taxpayer’s letter dated date and subsequent correspondence requesting a private_letter_ruling concerning the renewable_electricity_production_credit under sec_45 of the internal_revenue_code the facts as represented in taxpayer’s submission are set forth below taxpayer a limited_liability_company organized in state is wholly owned by corp a state subchapter_c_corporation taxpayer was formed to own and operate a wind_energy_facility the project in state taxpayer is a disregarded_entity whose tax information will be included in the corp consolidated_return the project will consist of d b-kilowatt wind turbine generators that will generate c mw of electricity which will be sold to a public_utility under a power purchase agreement for purposes of this ruling it is assumed that the project meets the requirements under sec_45 that electricity production is from a qualified resource at a qualified_facility and is sold to an unrelated party the state statute taxpayer requests a ruling that the plr-138756-01 will not be considered a grant provided by the united_states a state or a political_subdivision of a state for use in connection with the project proceeds of an issue of state_or_local_government obligations used to provide financing for the project the interest on which is exempt from tax under sec_103 subsidized_energy_financing provided directly or indirectly under a federal state or local program provided in connection with the project or other credit within the meaning of sec_45 under sec_45 the renewable_electricity_production_credit for any taxable_year is an amount equal to the product of cents multiplied by the kilowatt hours of electricity produced_by_the_taxpayer from qualified_energy_resources and at a qualified_facility during the 10-year period beginning on the date the facility was originally placed_in_service and sold by the taxpayer to an unrelated_person during the taxable_year under sec_45 the amount of the credit with respect to any project for any taxable_year is reduced by an amount equal to the product of the amount of the credit otherwise allowable for such year and a fraction the numerator of which is the sum of i grants provided by the united_states a state or a political_subdivision of a state for use in connection with the project ii proceeds of an issue of state_or_local_government obligations used to provide financing for the project the interest on which is exempt from tax under sec_103 iii the aggregate amount of subsidized_energy_financing provided directly or indirectly under a federal state or local program in connection with the project and iv the amount of any other credit allowable with respect to any property which is part of the project and the denominator of which is the aggregate amount of additions to the capital_account for the project for the taxable_year and all prior taxable years a similar reduction exists under sec_29 relating to governmental grants or subsidized_energy_financing provided in connection with a nonconventional source fuel project sec_29 was added to the code as a part of the crude_oil windfall profit tax of section 1980_3_cb_1 the conference_report in explaining the reduction mechanism found in sec_29 states that the sec_29 credit is reduced in proportion to federal grants provided in connection with the construction or acquisition of the facility h_r rep no conf_rep 96th cong 2d sess 1980_3_cb_245 sec_45 defines qualified_energy_resources to include wind sec_45 defines a qualified_facility in the case of a facility using wind to produce electricity as any facility owned by the taxpayer that is originally placed_in_service after date and before date sec_45 does not define the term grant however the term is defined in sec_1_148-6 of the income_tax regulations involving arbitrage_bonds as a transfer for a governmental purpose of money or property to a transferee that is not a plr-138756-01 related_party to or an agent of the transferor the transfer must not impose any obligation or condition to directly or indirectly repay any amount to the transferor sec_45 provides that for purposes of sec_45 tax-exempt_bonds consist of an issue of state_or_local_government obligations used to provide financing for the project the interest on which is exempt from tax under sec_103 the proceeds of such reduce the amount of credit for any taxable_year sec_45 does not define subsidized_energy_financing however under sec_48 the term means financing provided under a federal state or local program a principal purpose of which is to provide subsidized financing for projects designed to conserve or produce energy based solely on the representations and the relevant law and regulations set forth above we conclude that the pursuant to the state statute will not be considered a grant provided by the united_states a state or a political_subdivision of a state for use in connection with the project proceeds of an issue of state_or_local_government obligations used to provide financing for the project the interest on which is exempt from tax under sec_103 subsidized_energy_financing provided directly or indirectly under a federal state or local program provided in connection with the project or other credit within the meaning of sec_45 except as specifically set forth above no opinion is expressed concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours harold e burghart assistant to the chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of letter copy for k purposes
